Citation Nr: 0910478	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the Veteran's claim for 
service connection for schizophrenia.  The Veteran filed a 
timely Notice of Disagreement (NOD) in January 2006 and, 
subsequently, in July 2006, the RO provided a Statement of 
the Case (SOC).  In August 2006, the Veteran filed a timely 
substantive appeal to the Board.  In November 2006 and March 
2007, respectively, the RO issued Supplemental Statements of 
the Case (SSOCs).  

The Board notes that, in May 2000, the Veteran filed a claim 
for service connection for "limitation of judgment."  The 
RO subsequently denied this claim in an unappealed August 
2000 rating decision.  As such, that decision is now final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008).  In the 
September 2005 claim from which this appeal arises, the 
Veteran indicated that he was seeking service connection for 
a "mental condition."  In his statements throughout the 
pendency of this appeal, the Veteran has asserted that the 
mental disorder for which he currently is seeking service 
connection is schizophrenia.  Having reviewed the record of 
evidence, the Board notes that the Veteran has a current 
diagnosis of schizophrenia and has been receiving treatment 
for said disorder since March 2001.  The August 2000 rating 
decision, denying a claim for service connection for 
"limitation of judgment," did not address schizophrenia; 
there was no medical or psychiatric evidence of schizophrenia 
at that time.  Accordingly, the Board finds that the law and 
regulations pertaining to finality of RO decisions are not 
applicable to this appeal; the sole issue in appellate 
status-service connection schizophrenia-is a new claim.

At the Veteran's request, a hearing was held before the Board 
via teleconference in February 2009.  A transcript is of 
record.  


FINDING OF FACT

1.  The veteran was on active duty from January 3, 1978 to 
February 27, 1978 or less than 60 days.

2.  There is no medical or psychiatric evidence of 
schizophrenia during service or for many years thereafter, 
nor is there competent evidence of a nexus between this 
psychotic disorder and any incident of or finding recorded 
during the Veteran's brief period of service. 


CONCLUSION OF LAW

Service connection for schizophrenia is not warranted.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that an October 2005 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that the VA would seek to 
provide; the information and evidence the claimant was 
expected to provide; and to provide any evidence in his 
possession that pertained to his claim.  

The Board notes that the October 2005 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denial of service connection, the Veteran is 
not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for schizophrenia, 
no ratings or effective dates will be assigned and any 
questions as to such assignments are rendered moot.  

As to the question of timing of the notice, the Board notes 
that, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 2005 VCAA letter noted above was issued prior to the 
December 2005 rating decision on appeal; thus, VCAA notice 
was timely.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's service 
treatment records to assist the Veteran with his claim.  
There are post-service treatment records in the claims file; 
there is no indication that there is any additional relevant 
evidence that has not been obtained.  

The Board notes that, in an undated Social Security 
Administration (SSA) decision incorporated in the claims 
file, the SSA administrative law judge found that the Veteran 
had been unable to work, due to a disability, from August 
1987 through December 1992.  In this opinion, the judge 
listed the Veteran's disorders as degenerative disc disease, 
a generalized anxiety disorder, schizoid personality 
disorder, and borderline intellectual functioning.  The 
record does not appear to include the medical records 
underlying this decision.  In most instances, the RO must 
attempt to acquire such medical records from SSA as they may 
be "pertinent" to the Veteran's claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  However, the claim before the Board is 
service connection for schizophrenia, which is a psychotic 
disorder.  See 38 C.F.R. § 3.384 (2008).  The Board notes 
that the undated SSA opinion did not indicate that the 
Veteran, at the time of writing, had been diagnosed with a 
psychotic disorder; the psychiatric diagnoses noted in the 
SSA decision were personality and anxiety disorders.  As 
such, the Board finds that the RO was not under any duty to 
acquire the medical records underlying the RO decision 
because said records are not "pertinent" to the Veteran's 
claim regarding a psychotic disorder.  See Murincsak, supra.  

As will be explained more fully, the Board finds that there 
is no medical evidence of schizophrenia until decades post-
service and there is no competent evidence suggesting a nexus 
between this psychotic disorder and any incident of the 
Veteran's less than 60 days of active duty.  Under these 
circumstances, there is no duty to provide a VA examination 
or medical opinion.  38 U.S.C.A. §§ 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection

A.  Factual Background.  The Veteran contends that his 
schizophrenia began during service.  The evidence of record 
in this matter consists of service treatment records, VA and 
private post-service treatment records, and statements from 
the Veteran.

On the Veteran's September 1977 service pre-enlistment 
medical examination, the examiner noted no abnormalities.  
Service treatment records relating to his less than two 
months of service show that he was seen in January and 
February 1978 for numerous treatments for a hemorrhoid 
disorder.  Additionally, in a February 1978 service treatment 
record, the Veteran reportedly indicated that he had a 
history of a peptic ulcer disorder that had kept him from 
entering service in 1974.  On the date of treatment, the 
Veteran reported having epigastric pain and nausea, 
especially prior to meals.  The Veteran stated that he was 
unable to tolerate mess hall food.  The assessment was peptic 
ulcer disease that existed prior to service and external 
hemorrhoids.  

In another February 1978 service treatment record, 
specifically a report of a medical board's proceedings, the 
examiner stated that the Veteran had peptic ulcer disease and 
controlled external hemorrhoids.  The examiners found that, 
due to these disorders, the Veteran was not allowed to crawl, 
stoop, run, jump, march, or stand for long periods; and was 
not to be involved in strenuous physical activity.  He was 
not to be assigned either to units requiring continued 
consumption of combat rations, or to isolated areas where 
definitive medical care was not available.  He was also not 
to be assigned to a unit where a sudden loss of consciousness 
would be dangerous to himself or others, such as work on 
scaffolding, handling ammunition, vehicle driving, or work 
near moving machinery.  The Veteran was allowed to eat in the 
mess hall twice daily, rather than three times.  
 
In a February 1979 rating decision, the RO granted service 
connection for hemorrhoids.  In this document, the RO noted 
that the Veteran had been discharged from service as not 
meeting the physical standards at his time of entrance.  The 
decision did not refer to evaluation or treatment for an in-
service psychiatric disorder.  

In a December 1980, post-service, private treatment record, 
the Veteran reported having anxiety due to ulcers, financial 
problems, and discrimination on his job.  He indicated that 
his biggest problems were anxiety and coping with society.  
He stated that he had experienced these conditions since May 
1974.  Currently, he felt anxious due to his inability to 
find a job in his field of study, specifically as a 
draftsman.  In describing his military history, the Veteran 
reported that he had been discharged from service due to 
hemorrhoids and an ulcer.  On a checklist, the examiner did 
not indicate that the Veteran displayed any psychotic 
symptomatology.  The examiner's diagnosis was passive-
aggressive personality disorder.

In an undated SSA decision, an administrative law judge found 
that the Veteran had been unable to work, due to a 
disability, from August 1987 through December 1992.  In this 
opinion, the judge listed the Veteran's disorders as 
degenerative disc disease, a generalized anxiety disorder, 
schizoid personality disorder, and borderline intellectual 
functioning.  

In a June 2003 VA treatment record, the examiner noted that 
the Veteran originally was diagnosed with schizophrenia in 
March 2001.

In a July 2004 VA treatment record, the Veteran indicated 
that he was experiencing stress with his co-workers who 
accused him of stealing from the store he had worked at for 
twenty years.  He indicated a belief that people were out to 
"get him."

In a December 2004 VA treatment record, the Veteran 
reportedly stated that his 21 year-old son had been murdered 
in November 2004.  He reported feeling his son's presence 
several times since his death.  The assessment was 
schizophrenia and bereavement.  

In an April 2005 VA treatment record, the Veteran reported 
having depression and grief symptoms.  He indicated that his 
sister had died in September 2004, a friend had died three 
weeks prior to the interview, his parents had both died nine 
years before the interview, and that his son was murdered in 
2004.  The assessment was mild depression.

In a December 2005 VA treatment record, the Veteran 
reportedly stated that he recently had been in a car accident 
in which his nephew was injured.  He indicated that upon 
seeing the blood after the accident, he began hallucinating, 
seeing his son, brother, parents, and other dead relatives.  
The assessment was stable schizophrenia.

Reviewing the Veteran's statements regarding the disorder, in 
his September 2005 initial claim for benefits, the Veteran 
indicated that he had been treated for a mental disorder from 
"about 2000 or later."  

In an October 2005 statement, the Veteran reported that he 
had been treated for schizophrenia at Fort Sill, Oklahoma 
during service from January 1977 through February 1977.  In 
an additional statement from the same month, the Veteran 
stated that he had been treated for schizophrenia since 2002.

In a November 2006 statement, included with his substantive 
appeal to the Board, the Veteran stated that he did not have 
schizophrenia before he entered service.  He stated that 
schizophrenia occurred after he entered service and after 
being discharged from service.

At the February 2009 hearing before the Board, the Veteran 
testified that his schizophrenia began during service and 
that he was discharged from service due to a mental 
condition.  (Hearing Transcript, pages 3-4).  When asked if 
he was on profile during service, the Veteran reported that 
he was could only eat rations in the dining hall for one meal 
a day.  He stated that he could not be left alone.  He was 
not allowed to be around ammunition or live weapons.  
(Hearing Transcript, page 4).  The Veteran stated that he was 
not treated for the disorder during service nor did he 
mention it at sick call.  (Hearing Transcript, pages 4-5).  
The Veteran indicated that, during service, he felt as if he 
could not do anything correctly and, subsequently, became 
nervous.  The Veteran stated that, prior to entry into 
service, he worked as a draftsman and, after service, he 
could not get work.  He reported having difficulty 
communicating after service, a condition he said that he had 
until the present.  (Hearing Transcript 9-10).

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic conditions, such as psychoses, will be 
presumed to be service-connected if manifested to a 
compensable degree within the first post-service year, if the 
Veteran has served 90 days or more during a war period or 
after December 31, 1946.  See 38 C.F.R. §§ 3.307; 3.309.  
(Emphasis added.)  However, as the Veteran's brief term of 
service was well under the 90-day requirement, presumptive 
service connection is not available.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Veteran contends that his schizophrenia 
began during his period of active duty.  Although he 
testified that he did not seek treatment for this disorder 
during service, he stated before the Board that he was placed 
on a profile and discharged due to a mental condition.  
(Hearing Transcript, pages 3-5).  However, the Veteran's 
recollection is contradicted by the documentary evidence of 
record, to include an in-service medical board.  The service 
treatment records show that the Veteran sought treatment 
numerous times due to hemorrhoids and once for a pre-existing 
peptic ulcer disorder during his approximately seven weeks of 
service.  The service records further indicate that he was 
given a medical profile and discharged from service because 
of his ulcer and hemorrhoids.  In a February 1979 rating 
decision, the RO granted service connection for hemorrhoids.  
Neither the service treatment records nor the rating decision 
mentions treatment for a mental disorder.  Moreover, the 
Board notes that, in the first post-service treatment record 
regarding mental illness, specifically a December 1980 
medical record, the Veteran reportedly stated that he had 
been discharged from service due to hemorrhoids and an ulcer; 
he did not mention a psychiatric disorder.  It is also 
pertinent to note that the Veteran's statements regarding the 
onset of his schizophrenia have been inconsistent.    

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places far greater weight of probative value on the 
contemporaneous treatment records, including the Veteran's 
statements contained therein, than it does on his more recent 
statements that are not only inconsistent with the historical 
record but also with other statements made in conjunction 
with this claim.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  

As noted previously, schizophrenia is a psychotic disorder.   
A psychosis includes the following disorders: brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384 
(2008).  (Emphasis added.)

The objective medical evidence indicates, in the December 
1980 private treatment record, the examiner diagnosed the 
Veteran as having a passive/aggressive personality.  In the 
undated SSA decision, which is clearly post-service, the 
Veteran was noted to have a generalized anxiety disorder, 
schizoid personality disorder, and borderline intellectual 
functioning.  The Board notes that personality disorders and 
borderline intellectual functioning are not psychotic 
disorders; in fact, they are not diseases for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  While the Veteran claims to 
have received treatment for schizophrenia during or soon 
after service, the objective medical evidence of record 
indicates that he was not diagnosed with schizophrenia until 
2001, well over 23 years after his 1978 discharge following 
less than two months of service.  Such a lapse in time 
preponderates against the Veteran's claim that he incurred 
this psychiatric disorder during his brief period of active 
duty.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  

While the Veteran certainly is competent to describe his 
symptoms, without an indication in the record that he has had 
the relevant medical or psychiatric training, he is not 
competent to provide a diagnosis of a psychotic disorder such 
as schizophrenia or an opinion on whether there is a nexus 
between his schizophrenia and service.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As a result, his own assertions are not 
probative to the critical issue in this case of whether his 
schizophrenia began during his brief period of service or is 
otherwise linked to such service.
In view of the foregoing, the Board finds that there is no 
medical or psychiatric evidence of schizophrenia during 
service or for many years thereafter, nor is there competent 
evidence of a nexus between this psychotic disorder and any 
incident of or finding recorded during the Veteran's brief 
period of service.  For these reasons, the preponderance of 
the evidence is against the claim.  Thus, the benefit of the 
doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for schizophrenia is denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


